Citation Nr: 1706088	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease.  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD); mood disorder, not otherwise specified.

3.  Entitlement to an initial compensable disability evaluation for service-connected headaches, residual of traumatic brain injury (TBI).

4.  Entitlement to an initial compensable disability evaluation for service-connected hearing loss, right ear.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2010, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his July 2015 substantive appeal (VA Form 9).  The hearing was scheduled for July 2016, but he did not attend.  Thus, the request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Specifically, the available VA medical records show that multiple VA and private (non-VA) medical records have been scanned into the medical record archive, but have not been associated with the claims file.  For instance, a July 2010 VA Social Work note indicates that a copy of medical records from an examination performed at Womack Army Medical Center (AMC) was received at VA and was sent for scanning.  Similarly, a March 2014 VA medical record reflects receipt of a February 2014 progress note at a non-VA health center.  These medical records, which were received by VA, are constructively before the Board and appear relevant in this appeal.  Thus, the medical records must be associated with the claims file.  See Trafter v. Shinseki, 26 Vet. App. 267, 283 (2013).

Furthermore, a May 2014 VA medical record shows that the Veteran was seen at a private emergency room, and in March 2014 the Veteran reported relevant treatment by a non-VA primary care provider.  It does not appear that these records were ever received at VA.  Thus, they are not constructively of record.  However, as they are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

The Board finally notes that multiple VA examinations were scheduled in August 2012 and June 2015 in conjunction with this appeal.  The Veteran failed to report at those VA examinations.  The instant claims are original claims.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008) (appeals from the original disability rating assigned are "original compensation claims" as set forth in § 3.655(b)).  Thus, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  However, should the Veteran, upon remand, provide good cause for his failure to report to the examinations, the RO may reschedule those examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment in Iowa, and at St. Patrick's Hospital in May 2014.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to those non-electronic and/or archived paper records that have been scanned into the electronic database.  Also, obtain records from Womack AMC.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all actions set forth in paragraphs 1-2, undertake any further action needed, such as arranging for VA examinations if the Veteran presents good cause for his failure to appear at the past VA examinations.  Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

